PER CURIAM.
In this appeal from the dismissal of his petition for post-conviction relief, Albert Kafka attacks the constitutionality of two jury instructions used in his trial for third-degree burglary.* The instructions that he complains of are identical to those decided today # 12704, Rauscher v. State, 292 N.W.2d 106 (S.D.1980). Like Rauscher, Kafka did not object to the instructions at any time prior to the post-conviction proceedings. For the reasons set out in Rauscher, supra, the order of the trial court is affirmed.

 State v. Kafka, 264 N.W.2d 702 (S.D.1978).